POST-EMPLOYMENT RESTRICTIVE COVENANTS AGREEMENT

Tony Pritchett (“Pritchett” or “you”) and Agilysys Inc., (“the Company” or
“Agilysys”) a Delaware limited liability company located at 1000 Windward
Concourse, Suite 250, Alpharetta, Georgia, in exchange for their mutual
covenants and obligations set forth herein, hereby agree as follows:

1.Separation.  Pritchett has provided written notice of his resignation from the
Company effective June 30, 2020, and the parties agree that Pritchett’s
employment with the Company shall cease as of June 30, 2020 (“Date of
Separation”).

2.Consideration.  Subject to Pritchett’s compliance with his obligations
hereunder, the Company will pay Pritchett a lump sum payment of $44,200 within
ten (10) business days after you sign and return this Agreement, minus
appropriate withholdings under federal, state, city, or other applicable laws
and appropriate deductions (the “Consideration”). Pritchett agrees and
acknowledges that the Consideration constitutes good, valuable and adequate
consideration for his covenants and obligations set forth herein.

3.Confidential Information.  You agree that you shall not, directly or
indirectly, use any Confidential Information (as defined herein) on your own
behalf or on behalf of any individual or entity, or reveal, divulge, or disclose
any Confidential Information to any individual or entity outside of the
Company.  This obligation shall remain in effect for as long as the information
or materials in question retain their status as Confidential Information.  You
further agree that you shall fully cooperate with the Company in maintaining the
Confidential Information to the extent permitted by law. The parties acknowledge
and agree that this Agreement is not intended to, and does not, alter either the
Company’s rights or your obligations under any state or federal statutory or
common law regarding trade secrets and unfair trade practices.  Anything herein
to the contrary notwithstanding, you shall not be restricted from disclosing
information that is required to be disclosed by law, court order or other valid
and appropriate legal process; provided, however, that in the event such
disclosure is required by law, you shall provide the Company with prompt notice
of such requirement so that the Company may seek an appropriate protective order
prior to any such required disclosure by you.

 

a.

“Confidential Information” means any and all data and information relating to
the Company, its activities, business, or clients that (i) was disclosed to you
or of which you became aware as a consequence of your employment with the
Company; (ii) has value to the Company; and (iii) is not generally known outside
of the Company.  “Confidential Information” shall include, but is not limited to
the following types of information regarding, related to, or concerning the
Company: trade secrets (as defined by applicable law); financial plans and data;
management planning information; business plans; operational methods; market
studies; marketing plans or strategies; pricing information; sales information;
product development techniques or plans; customer and prospective customer
lists; customer files, data and financial information; details of customer and
prospective customer contracts; current and prospective customer requirements;
identifying and other information pertaining to business referral sources; past,
current and planned research and development; information regarding potential or
pending legal or litigation matters; computer aided systems, software,
strategies and programs; schematics; bills of materials; costs of materials;
software source codes; software binary codes; mechanical drawings;
written/verbal specifications; business acquisition plans; management
organization and related information (including, without limitation, data and
other information concerning the compensation and benefits paid to officers,
directors, employees and management); personnel and compensation policies; new
personnel acquisition plans; and other similar information.  “Confidential
Information” also includes

1

--------------------------------------------------------------------------------

 

combinations of information or materials which individually may be generally
known outside of the Company, but for which the nature, method, or procedure for
combining such information or materials is not generally known outside of the
Company.  In addition to data and information relating to the Company,
“Confidential Information” also includes any and all data and information
relating to or concerning a third party that otherwise meets the definition set
forth above, that was provided or made available to the Company by such third
party, and that the Company has a duty or obligation to keep confidential.  This
definition shall not limit any definition of “confidential information” or any
equivalent term under state or federal law.  “Confidential Information” shall
not include information that has become generally available to the public by the
act of one who has the right to disclose such information without violating any
right or privilege of the Company.

 

b.

You acknowledge that all Confidential Information is the exclusive property of
the Company or its customers or suppliers, respectively.  

4.Restrictive Covenants.  

 

a.

No Hiring.  You agree that for twelve months after your Date of Separation, you
will not employ or retain, have any other person or firm employ or retain, or
otherwise participate in the employment or retention of any person who is then
an employee of Agilysys or who was an employee of Agilysys at any time during
the month preceding your Date of Separation, provided that it will not be a
violation of this Paragraph 4(a) if an enterprise with which you are affiliated
employs any such employee or consultant so long as you are not directly or
indirectly involved in such action, or you receive the Company’s consent in
writing.  

 

b.

Non-Competition.  Because of Agilysys’ legitimate business interest as described
herein and the good and valuable consideration provided to you, for the
twelve-month period beginning on the Date of Separation, you agree and covenant
not to engage in Prohibited Activity within the “Territory” (as defined below).

For purposes of this Paragraph 4(b), “Prohibited Activity” is activity in which
you contribute your knowledge, directly or indirectly, in whole or in part, as
an employee, employer, owner, operator, manager, advisor, consultant, agent,
employee, partner, director, stockholder, officer, volunteer, intern or any
other similar capacity to an entity engaged in the same or similar business as
Agilysys, which specifically, as of the date hereof, is in the business of
developing and/or selling the point of sale (POS), property management,
inventory and procurement for food and beverage, or any other business or
product that Agilysys provides or is actively developing to provide to the
hospitality or gaming industries. Any disclosure of trade secrets, proprietary
information or Confidential Information, other than Protected Activity, is also
Prohibited Activity.

For purposes of this Paragraph 4(b), “Territory” shall mean each state,
province, or other political subdivision in which Agilysys is engaged in the
Business as of your Date of Separation.

Nothing herein shall prohibit you from purchasing or owning less than five
percent (5%) of the publicly traded securities of any corporation, provided that
such ownership represents a passive investment and that you are not a
controlling person of, or a member of a group that controls, such corporation.
In addition, nothing in this Agreement prohibits participation in clubs,
trade/industry and educational organizations.

2

--------------------------------------------------------------------------------

It is understood and acknowledged that any non-competition obligation arising
under this Paragraph 4(b) shall be in addition to any other obligations on your
part under this Agreement, including but not limited to the confidentiality and
no-hiring provisions of Paragraphs 3 and 4(a) above.

5.Understanding of Agreement; Advice of Counsel.  Pritchett acknowledges and
confirms that he has entered into this Agreement of his own free will, without
coercion or duress, that he has read and fully understands this Agreement and
that he is competent to execute it. Agilysys has advised Pritchett to seek the
advice of legal counsel concerning this Agreement before signing it, and
Pritchett represents that he has had the opportunity to consult, and has
consulted, with legal counsel of his own choosing, who reviewed this Agreement
before Pritchett signed it.

6.Remedies for Breach of Restrictive Covenants.  Pritchett acknowledges that
Paragraph 4 of this Agreement contains reasonable limitations as to time and
scope of activities to be restricted, and that his promises in those paragraphs
do not impose a greater restraint on Pritchett than is necessary to protect the
goodwill, employee relations, confidential information, and other legitimate
business interests of Agilysys. Pritchett also acknowledges and agrees that any
violation of the restrictive covenants set forth in Paragraph 4 would bestow an
unfair competitive advantage upon any person or entity which might benefit from
such violation and would necessarily result in substantial and irreparable
damage and loss to Agilysys. Pritchett further acknowledges and agrees that
Pritchett is capable of readily obtaining employment after his Date of
Separation that does not breach or threaten to breach the restrictions contained
in Paragraph 4 of this Agreement.  Accordingly, in the event of a breach or a
threatened breach by Pritchett of Paragraph 4 of this Agreement, Agilysys shall
be entitled to an injunction restraining Pritchett from such breach or
threatened breach. Nothing herein shall be construed as prohibiting Agilysys
from pursuing any other remedies available to it for such breach or threatened
breach, including the recovery of damages from Pritchett. In the event that
Agilysys should seek an injunction hereunder, Pritchett waives any requirements
that Agilysys post a bond or any other security. Pritchett understands and
agrees that, in the event of litigation arising out of a breach or threatened
breach of Paragraph 4 of this Agreement, the one-year restriction set forth in
that paragraph shall be tolled during the pendency of such litigation, including
any appeals. No waiver by either of the parties of any breach by the other party
hereto of any condition or provision of this Agreement to be performed by the
other party hereto shall be deemed a waiver of any similar or dissimilar
provision or condition at the same or any prior or subsequent time, not shall
the failure of or delay by either of the parties in exercising any right, power,
or privilege hereunder operate as a waiver thereof to preclude any other or
further exercise thereof or the exercise of any other such right, power, or
privilege.

7.Entire Agreement.  The text of this Agreement contains the entire
understanding and the entire contract between Company and Pritchett with respect
to employment, termination of employment, or employee benefits.  There are no
other agreements, contracts, or promises between the parties relating to
employment, termination of employment, or employee benefits, other than those
set forth in this Agreement.  This Agreement supersedes all prior agreements,
contracts, understandings, and promises between us relating to employment,
termination of employment, or employee benefits, whether express or
implied.  This Agreement shall not be amended or modified in any manner except
upon written agreement by the parties.  However, Pritchett and Company agree
that notwithstanding this Paragraph, any non-competition, non-disclosure,
confidentiality or other agreements that Pritchett has previously made with
Company or any of its past or present parent companies, subsidiaries, affiliates
and parent company affiliates and subsidiaries, will continue to be in full
force and effect.

8.Severability. Company and Pritchett intend for all of the provisions of this
Agreement to be severable.  If any part of this Agreement, is found to be
unlawful or unenforceable, Company and

3

--------------------------------------------------------------------------------

Pritchett want every other part of this Agreement to remain fully valid and
enforceable to the maximum extent permitted by law.  

9.Headings.  Pritchett understands that the headings in this Agreement exist
only for the sake of convenience.  The headings do not constitute part of
Pritchett’s Agreement with Company.

10.Governing Law.  This Agreement shall be governed and interpreted pursuant to
the laws of the State of Georgia.

11.Forfeiture of Payments.  Pritchett acknowledges that if Pritchett breaches,
in any material respect, the terms or conditions contained in this Agreement,
the Company will no longer be required to make or continue any payments
described herein, to the extent permitted by applicable law.  

IN WITNESS WHEREOF, Pritchett and the Company agree as set forth above:

 

UNDERSTOOD, AGREED TO, AND ACCEPTED BY PRITCHETT:

 

__/s/ Tony Pritchett_____________________________7/2/2020 12:19:24 PM EDT

Pritchett SignatureDate

 

 

AGREED TO AND ACCEPTED BY:

AGILYSYS, INC.

 

BY: /s/ Kyle C. Badger

Kyle C. Badger

 

TITLE:  SVP, General Counsel

 

DATE:  7/2/2020

4